         Case 2:20-cv-01763-NIQA Document 14 Filed 06/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMES EVERETT SHELTON, individually,
  and on behalf of all others similarly situated,

                         Plaintiff,
                                                       Civil Action No. 2:20-cv-01763
  v.                                                   Hon. Nitza I. Quiñones Alejandro

  COMCAST CORPORATION and COMCAST
  CABLE COMMUNICATIONS, LLC,

                         Defendants.

 STIPULATION AND ORDER FOR EXTENSION OF TIME TO ANSWER OR MOVE

Pursuant to Local Rule 7.4(b), Plaintiff, James Everett Shelton, and Defendants, Comcast

Corporation and Comcast Cable Communications, LLC (collectively “Comcast”), by and through

their undersigned counsel, stipulate and agree that Comcast’s time to answer, move, or otherwise

respond to the Complaint will be extended to and including July 17, 2020. This is the second

stipulation for an extension of time; one prior extension has been granted; and the extension is for

a period not exceeding thirty days.

Dated: June 19, 2020
/s/ Gregory J. Gorski                               /s/ Seamus C Duffy
Gregory J. Gorski (ID No. 91365)                     Seamus C. Duffy (ID No. 52501)
Gorski Law, PLLC                                     Julie A. Busta (ID No. 311933)
1635 Market Street, Suite 1600                       Akin Gump Strauss Hauer & Feld LLP
Philadelphia, PA 19103                               Two Commerce Square
Attorney for Plaintiff                               2001 Market St., Suite 4100
                                                     Philadelphia, PA 19103
                                                     Attorneys for Defendants

                           APPROVED AND SO ORDERED THIS 23rd day of June 2020o

                                       BY THE COURT:


                                       /s/ Nitza I. Quiñones Alejandro
                                       NITZA I. QUIÑONES ALEJANDRO
                                       Judge, United States District Court
